Bill to set aside tax sale to the state was filed by the owners of the mineral rights in the Northeast Quarter of Section 4, Township 15 North, Range 4, West, Humphreys County. This interest was assessed to the Carter Oil Company, and was the only mineral interest separately assessed. The remainder of the section was separately assessed to six different owners as to their respective interests.
The mineral interests in the entire section were advertised for sale and sold as the property of the Carter Oil Company. Demurrer was filed and sustained, and the bill dismissed. We find this to be error.
Where the lands or interests therein of separate owners are separately assessed, they must be separately sold as assessed. A failure so to do renders the tax sale void. Jones County Land Company v. Fox, 120 Miss. 798, 83 So. 241; Higdon v. Salter,76 Miss. 766, 769, 25 So. 864, 865. Lewis v. Vicksburg  M.R. Co.,67 Miss. 82, 6 So. 773; and Herring v. Moses, 71 Miss. 620, 14 So. 437, cited by appellee, are found not in point, since each case involves sales in conformity with the assessments.
Reversed and decree here for appellants. *Page 457